              Case 2:20-cv-00137-RSL Document 29 Filed 06/16/20 Page 1 of 2



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      INSOMNIAC HOLDINGS, LLC,
                                                                NO. C20-0137RSL
 9
                           Plaintiff,

10
                    v.                                          ORDER

11
      CONSCIOUS ENTERTAINMENT GROUP,
      LLC, et al.,
12
                           Defendants.
13

14

15          On April 17, 2020, defendants’ counsel was given leave to withdraw from the
16
     representation. Dkt. # 22. “Corporations and other unincorporated associations must appear in
17
     court through an attorney.” Licht v. Am. W. Airlines, 40 F.3d 1058, 1059 (9th Cir. 1994).
18
     Defendants were informed of this requirement prior to the effective date of the withdrawal (see
19

20   Dkt. # 21 at 3-4), but have not associated counsel to represent the corporate defendant,

21   Conscious Entertainment Group, LLC.
22          Defendant Conscious Entertainment Group, LLC, shall appear in this action through
23
     counsel within seven days of the date of this Order. Failure to do so will result in the entry of a
24
     default against that defendant.
25

26

27

28   ORDER - 1
            Case 2:20-cv-00137-RSL Document 29 Filed 06/16/20 Page 2 of 2



 1        Dated this 16th day of June, 2020.
 2                                             A
 3                                             Robert S. Lasnik
                                               United States District Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   ORDER - 2
